 19-12346-shl         Doc 242      Filed 03/04/20 Entered 03/04/20 16:30:19                Main Document
                                                Pg 1 of 7




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                              X
In re                                                               Chapter 11

LIDDLE & ROBINSON, L.L.P.,                                          Case No. 19-12346 (SHL)

                                   Debtor.                          Jointly Administered with 19-10747 (SHL)

                                   -----------------------------X

                                        AFFIDAVIT OF SERVICE

Heather Maxwell, being duly sworn, deposes and says:

            1. I am over the age of 18 years, and am not a party to this proceeding. I reside in

               Queens County, New York.

            2. On February 28, 2020, I caused to be served (i) via CM/ECF upon all parties

               receiving electronic notice, (ii) via email on all parties on Exhibit 1, (iii) via Federal

               Express upon all parties on Exhibit 2 and (iv) via First Class Mail on all parties on

               Exhibit 3 (A) the Notice of Motion of Jonathan L. Flaxer, Chapter 11 Trustee,

               Pursuant to Sections 105(a), 363(b), and 541 of the Bankruptcy Code (I)

               Authorizing Payment of Certain Prepetition Taxes and (II) Authorizing

               Payment of Certain Prepetition Wages, Compensation and Employee Benefits

               and (B) the Motion of Jonathan L. Flaxer, Chapter 11 Trustee, Pursuant to

               Sections 105(a), 363(b), and 541 of the Bankruptcy Code (I) Authorizing

               Payment of Certain Prepetition Taxes and (II) Authorizing Payment of Certain




3443689.1
 19-12346-shl           Doc 242          Filed 03/04/20 Entered 03/04/20 16:30:19   Main Document
                                                      Pg 2 of 7




               Prepetition Wages, Compensation and Emplo



 worn to before me on this
 ~~ day of March, 2020


            Notary Public


                   Elizabeth Dawson
               Notary Public - Ste6e d New Yak
                pualified in Westchester County
      ''      Commission No. 01DA6261153
       -       My Commission Expires 51712020




3443689.1
                          19-12346-shl        Doc 242   Filed 03/04/20 Entered 03/04/20 16:30:19    Main Document
                                                                     Pg 3 of 7
                                                                       EXHIBIT 1

Jeffrey Lew Liddle                                  Michael Barr                                   DeLage Landen Fin'l Services, Inc.
420 East 54th Street                                c/o Alan Heller                                c/o Bryan E. Wolkind, Esq.
Apt. 713                                            Garvey Schubert Barer, PC                      Foster & Wolkind, P.C.
New York, NY 10022                                  100 Wall Street, 20th Fl.                      80 Fifth Avenue, Suite 1401
jliddle@liddlerobinson.com                          New York, NY 10005                             New York, NY 10011-8002
                                                    aheller@gsblaw.com                             bwolkind@foster-wolkind.com
Alison D. Bauer
William F. Gray, Jr.                                M&T Bank                                       Kasowitz Benson Torres LLP
FOLEY HOAG LLP                                      Legal Document Processing                      1633 Broadway
1301 Avenue of the Americas                         626 Commerce Drive                             New York, NY 10019
25th Floor                                          Amherst, NY 14228                              rshank@kasowitz.com
New York, NY 10019                                  jdubuc@schillerknapp.com
abauer@foleyhoag.com                                                                               Veritext New York Reporting
wgray@foleyhoag.com                                 Counsel Financial Holdings LLC                 Co PO Box 71303
                                                    6400 Main Street, Ste. 120                     Chicago, IL 60694-1303
Andrea B. Schwartz                                  Williamsville, NY 14221                        dneiderfer@veritext.com
Office of the United States Trustee (Region         dhw@dhclegal.com
2)                                                                                                 Dr. Areta Podhorodecki
U.S. Federal Office Building                        Joseph P. Day Realty                           44 St. Marks Place
201 Varick Street, Room 1006                        9 East 40th Street, 8th Floor                  New York, NY 10003
New York, NY 10014                                  New York, NY 10016                             areta.daria@gmail.com
andrea.b.schwartz@usdoj.gov                         nick8003rd@aol.com
USTPRegion02.NYECF@usdoj.gov                                                                       Eisner, LLP
                                                    LIG Capital                                    152 West 57th Street
Andrea M. Paparella                                 6400 Main Street, Ste. 120                     48th Floor
150 West 28th Street, Ste. 1603                     Williamsville, NY 14221                        New York, NY 10019-3310
New York, NY 10001                                  dhw@dhclegal.com                               lcorwin@eisnerlaw.com
ap@andreapaparella.com                                                                             rfoley@eisnerlaw.com
                                                    800 Third Avenue Associates LLC
Effat S. Emamian                                    c/o Jeffrey Klarsfeld, Esq.                    Bret Losquadro
c/o Andrew Lavoott Bluestone                        10 East 40th Street                            South Shore Auto Works
233 Broadway, Ste. 2702                             46th Floor                                     19 The Green
New York, NY 10279                                  New York, NY 10016                             Shirley, NY 11967
effatemamian@luxsci.net                             jklarsfeld@plattelaw.com                       southshoreautoworks@live.com
                        19-12346-shl   Doc 242   Filed 03/04/20 Entered 03/04/20 16:30:19    Main Document
                                                              Pg 4 of 7

Anthony Losquadro                            Hon. Melvin L. Schweitzer                      West Group
4986 SouthEast Inkwood Way                   1050 Park Avenue, Apt 13A                      Thomson Reuters – West
Hobe Sound, FL 33455                         New York, NY 10028                             PO Box 6292
tonmar52@aol.com                             mschweit715@gmail.com                          Carol Stream IL 60197-6292
                                                                                            jodi.newsom@lawmoss.com
Quintus von Bonin                            Canon Financial Services, Inc.
11 Foster Lane                               c/o Platzer, Swergold, Levine, Goldberg,       Diane Nardone, Esq.
Westhampton Beach, NY 11978                  Katz & Jaslow, LLP                             Escrow Agent
sqvb@vonbonin.com                            475 Park Ave South                             11 Fifth Avenue
                                             New York, NY 10016                             New York, NY 10003
Receiver of Taxes                            stephanielevine@platzerlaw.com                 dcnardone@gmail.com
Town of Southampton
116 Hampton Road                             Iron Mountain Records Mgmt                     Arnold E. Reiter, Esq.
Southampton, NY 11968                        PO Box 27128                                   Attorney for Tara J. Liddle
cwatts@southamptontownny.gov                 New York, NY 10087-7128                        Reiter Law Firm
                                             curtis.winters@iqor.com                        75 Montebello Road
Blank Rome LLP                                                                              Suffern, NY 10901
Attn. Finance Dept.                          Bloomberg BNA                                  areiter@reiterlawfirm.com
One Logan Square                             PO Box 17009
130 North 18th Street                        Baltimore, MD 21297-1009                       Jeffrey K. Cymbler
Philadelphia, PA 19103-2757                  dbrooks@bna.com                                NYS Department of Taxation & Finance
dmbrown@blankrome.com                                                                       15 MetroTech Center
                                             Rose Reverendo                                 Brooklyn, NY 11201
CitiCard Mastercard                          811 Floral Avenue                              Jeffrey.Cymbler@tax.ny.gov
PO Box 9001037                               Elizabeth, NJ 07208
Louisville, KY 40290-1037                    rreverendo@liddlerobinson.com                  Wesley T. Kozeny, Esq.
citicards@info.citibank.com                                                                 Kozeny & McCubbin, LC
                                             Wilson Elser Moscowitz Edelman                 12400 Olive Blvd. Ste. 555
Globe Storage & Moving Co.                   & Dicker LLP                                   St. Louis, MO 63141
c/o Law Firm of Elias Schwartz               1133 Westchester Avenue                        nybk@km-law.com
343 Great Neck Road                          White Plains, NY 10604
Great Neck, NY 11021                         nyasha.goodyear@wilsonelser.com                James Halter, Esq.
afleisher@globemoving.com                                                                   Rasco Klock Perez & Nieto, LLC
                                             US Legal Support – TX                          555 Fifth Avenue, 17th Fl.
Solarus Technologies 14                      PO Box 4772-99                                 New York, NY 10017
Penn Plaza, Suite 1402                       Houston, TX 77210-4772                         jhalter@rascoklock.com
New York, NY 10122                           jklok@biaprotect.com
matthew@solarustech.com
                         19-12346-shl       Doc 242   Filed 03/04/20 Entered 03/04/20 16:30:19    Main Document
                                                                   Pg 5 of 7

John M. Dubuc, Esq.                               Blaine Bortnick                                Counsel Financial II, LLC
Schiller, Knapp, Lefkowitz & Hertzel, LLP         Rasco Klock Perez & Nieto LLC                  c/o David H. Wander, Esq.
950 New Loudon Road, Suite 109                    555 Fifth Avenue, 17th Floor                   Davidoff Hutcher & Citron LLP
Latham, NY 12110                                  New York, NY 10017                             605 Third Avenue
jdubuc@schillerknapp.com                          bbortnick@rascoklock.com                       New York, NY 10158
                                                                                                 dhw@dhclegal.com
Peter B. Foster                                   Michael David Katz
80 Fifth Avenue                                   Davidoff Hutcher & Citron LLP                  Randolph E. White
Suite 1203                                        605 Third Avenue, 34th Floor                   White & Wolnerman, PLLC
New York, NY 10011-8002                           New York, NY 10158                             950 Third Avenue, 11th Floor
pfoster@foster-wolkind.com                        mdk@dhclegal.com                               New York, NY 10022
                                                                                                 rwhite@wwlawgroup.com
David Koch                                        Kara Marie Steger
Kasowitz Benson Torres LLP                        Foster Garvey P.C.                             Christopher M. Caparelli
1633 Broadway                                     100 Wall Street, 20th Floor                    Torys LLP
New York, NY 10019                                New York, NY 10005                             1114 Avenue of the Americas, 23rd Floor
dkoch@kasowitz.com                                kara.steger@foster.com                         New York, New York 10036
                                                                                                 ccaparelli@torys.com
Joshua Siegel                                     Nolan Mahoney
Kasowitz Benson Torres LLP                        Franzino & Scher LLC
1633 Broadway                                     120 West 45th Street, Suite 2801
New York, NY 10019                                New York, New York 10036
jsiegel@kasowitz.com                              nmahoney@franzscherlaw.com
                                                  ffranzino@franzscherlaw.com
Evan J. Zucker
Blank Rome LLP                                    Steven M. Warshawsky 350
1271 Avenue of the Americas                       Fifth Avenue, 59th Floor New
New York, NY 10020                                York, NY 10118
ezucker@blankrome.com                             smw@warshawskylawfirm.com

Michael Wexelbaum                                 NYS DEPT. OF LABOR
Davidoff Hutcher & Citron LLP                     STATE OFFICE CAMPUS
605 Third Avenue                                  BLDG #12, RM #256
New York, NY 10158                                ALBANY, NY 12240
mw@dhclegal.com                                   nysdol@labor.state.ny.us
19-12346-shl    Doc 242     Filed 03/04/20 Entered 03/04/20 16:30:19   Main Document
                                         Pg 6 of 7



                    EXHIBIT 2
                FEDEX SERVICE LIST


Honorable Sean Lane
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York New York 10004-1408

Andrea B. Schwartz
United States Trustee (Region 2)
U.S. Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014
19-12346-shl     Doc 242     Filed 03/04/20 Entered 03/04/20 16:30:19   Main Document
                                          Pg 7 of 7




                                       EXHIBIT 3
                             FIRST CLASS MAIL SERVICE LIST

Department of the Treasury
Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

Arantxa King
2335 First Avenue, Apt. 2D
New York, NY 10035

Alex M. Rissmiller
254 West 71st Street, Apt. 3A
New York, NY 10023

Craig S. Tarasoff
245 E. 63rd Street, #1409
New York, NY 10065

Rose Reverendo
811 Floral Avenue
Elizabeth, NJ 07208

Sherry M. Shore
200 E. 23rd Street, #3J
New York, NY 10016

Joseph Ortiz
555 Kapock Street, Apt. 7S
Bronx, NY 10463

Marcos Nadal
35 Davenport Avenue, #1J
New Rochelle, NY 10805




3444055.1
